Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Prosecution is reopen and another non-final rejection is made withdrawing the previous indication of allowable subject matter using Gasser (US 5,715,741).

Response to Arguments
Applicant’s arguments are moot in view of new rejection.

Specification
The substitute specification filed on 12/03/2020 is accepted and previous specification objection is withdrawn.

Claim Objections
The previous claim objections are withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US 5,715,741) in view of Koeling (US 7,832,328).

	Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Gasser discloses
A filter (the pot-shaped permanent filter insert; C5:9-10, Fig. 11

    PNG
    media_image1.png
    377
    390
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    312
    282
    media_image2.png
    Greyscale
) for a coffee machine (the coffee preparing machine; C6:10), the filter comprising 

a cup-shaped body (1; Fig. 11) for containing coffee powder (The ground coffee; C7:32), wherein the cup-shaped body comprises at least a bottom wall (a surrounding step 15; C7:65-66) comprising an opening (Hole; Fig. 11); 

a filtering wall (a filter base plate 2; C5:11, Fig. 11) placed in the cup-shaped body upstream (above; Fig. 11) of the opening and removably (pressing part of the plastic material into the sealing grooves 16; C8:16-17) associated with the cup-shaped body; 

a seal (an annular frame 4 which encompasses the filter base plate 2 consists of a plastic material; C5:17-18, Fig. 11) placed at least between an edge (the circumferential edge of “2”; Fig. 11) of the filtering wall and the cup-shaped body; and 

the filtering wall (a filter base plate 2; C5:11, Fig. 11) and the seal (an annular frame 4 which encompasses the filter base plate 2 consists of a plastic material; C5:17-18, Fig. 11), 
wherein the tightening member reversibly fixes said filtering wall and said seal to the cup-shaped body, and wherein said tightening member comprises a tubular element connected to the filtering wall and to the seal and arranged through the opening, characterised in that said tubular element is constrained to the cup-shaped body by a bayonet-type connection.

	Gasser discloses “the filtering wall and the seal” as mapped above, but is silent regarding
a tightening member on the filtering wall and on the seal, wherein the tightening member reversibly fixes said filtering wall and said seal to the cup-shaped body, and wherein said tightening member comprises a tubular element connected to the filtering wall and to the seal and arranged through the opening, characterised in that said tubular element is constrained to the cup-shaped body by a bayonet-type connection.

	However, Koeling discloses, in the analogous field for “System with a fluid path restriction for making a beverage” (title, Fig. 12) and “an exemplary embodiment of a coffee maker” (C3:44, Fig. 12

    PNG
    media_image3.png
    275
    613
    media_image3.png
    Greyscale
),

a tightening member (Koeling: Multi-hole Pipe 19’; Fig. 12) on (Gasser in view of Koeling: heating and press-fitting Koeling’s “20” and “Multi-hole Pipe 19’ ” into Gasser’s “4”, then “20” and  “Multi-hole Pipe 19’ ” are on the bottom flange of Gasser’s “4”) the filtering wall (Gasser in view of Koeling: a froth-free restriction 20 which is provided with a relatively small restriction opening 21; C5:25-27, Fig. 12 ) and on (Gasser in view of Koeling: heating and press-fitting Koeling’s “20” and “Multi-hole Pipe 19’ ” into Gasser’s “4”, then “20” and  “Multi-hole Pipe 19’ ” are on the bottom flange of Gasser’s “4”) the seal (Gasser: an annular frame 4; C5:17-18, Fig. 11), wherein the tightening member reversibly (Gasser: upwardly-resisting lifting-force inside the annular frame 4; C5:17-18, Fig. 11) fixes (Gasser: held together inside “4”; Fig. 11) said filtering wall and said seal to the cup-shaped body (Koeling: the right-hatched cross-sectioned outer container in Fig. 12), and wherein said tightening member comprises a tubular element (Koeling: Multi-hole Pipe 19’; Fig. 12 wherein 19’ is a pipe-shaped mechanical element) connected to the filtering wall and to the seal and arranged through the opening (Gasser: Hole; Fig. 11), characterised in that said tubular element is constrained to the cup-shaped body by a bayonet-type connection (Koeling: Penetration fitting; Fig. 12 wherein the right hatched wall penetrates into the vertical wall of Multi-hole Pipe 19’).

	The advantage of using Koeling’s Multi-hole Pipe 19’ with Penetration fitting is not only to provide individual liquid-tight sealing of a froth-free restriction 20 using an o-ring and individual liquid-tight sealing of a Multi-hole Pipe 19’ using a 3-spot tight-fittings, but also provide integrally liquid-tight sealing of a multi-body consisted of “20” and “19’ ” allowing a gravity fluid flow without any leakage and further provide increased structural stability after assembly and further sealing capability compensating the thermal expansion of the different materials in the assembly due to a hot coffee flow.
	Therefore, it would have been obvious to one having ordinary kill in the art at the time the invention was made to modify Gasser with Koeling by replacing Gasser’s single member filter base plate 2 with Koeling’s multi-body froth-free restriction 20 and Multi-hole Pipe 19’ in order not only to provide individual liquid-tight sealing of a froth-free restriction 20 using an o-ring and individual liquid-tight sealing of a Multi-hole Pipe 19’ using a 3-spot tight-fittings, but also provide integrally liquid-tight sealing of a multi-body consisted of “20” and “19’ ” allowing a gravity fluid flow without any leakage and further provide increased structural stability after assembly and further sealing capability compensating the thermal expansion of the different materials in the assembly due to a hot coffee flow.

	Regarding claim 2, Gasser in view of Koeling discloses   
said bottom wall (Gasser: a surrounding step 15; C7:65-66) further comprises at least one through slot (Gasser: Hole; Fig. 11) and said tubular element (Koeling: Multi-hole Pipe 19’; Fig. 12; Fig. 12 wherein 19’ is a pipe-shaped mechanical element) comprises at least one tongue (Tongue; Fig. 12) insertable in said at least one through slot in order to make said bayonet-type connection (Koeling: Koeling: Penetration fitting; Fig. 12 wherein the right hatched wall penetrates into the vertical wall of Multi-hole Pipe 19’).

	Regarding claim 5, Gasser in view of Koeling discloses   
(Koeling: Multi-hole Pipe 19’; Fig. 12) further comprises a disk (Koeling: the flat horizontal part of “Multi-hole Pipe 19’”; Fig. 12) fixed coaxially to the tubular element (Koeling: Multi-hole Pipe 19’; Fig. 12 wherein 19’ is a pipe-shaped mechanical element) and associated with said filtering wall (Koeling: a froth-free restriction 20 provided with a relatively small restriction opening 21; C5:25-27, Fig. 12) and with said seal (Gasser: an annular frame 4 which encompasses the filter base plate 2 consists of a plastic material; C5:17-18, Fig. 11.

	Regarding claim 6, Gasser in view of Koeling discloses    
said disk (Koeling: the flat horizontal part of “Multi-hole Pipe 19’”; Fig. 12) further comprises a dispensing hole (Koeling: relatively large outflow openings 19; C5:22, Fig. 12) to permit a beverage (Koeling: making coffee; C4:48) coming from the filtering wall (Koeling: a froth-free restriction 20 provided with a relatively small restriction opening 21; C5:25-27, Fig. 12) to exit the filter (Koeling: the holder 6; C5:25, Fig. 12).

	Regarding claim 7, Gasser in view of Koeling discloses    
 said dispensing hole (Koeling: relatively large outflow openings 19; C5:22, Fig. 12) has a diameter (Koeling: the diameters of “relatively large outflow openings 19”; C5:22, Fig. 12) between 0.3 mm and 0.5 mm.
	
	Koeling discloses “a diameter” as mapped above, but is silent regarding
a diameter between 0.3 mm and 0.5 mm.

	Koeling discloses the claimed invention except for a diameter between 0.3 mm and 0.5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to .


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US 5,715,741) in view of Koeling (US 7,832,328) as applied to claim 1 above, and further in view of Brandner (US 6,533,288).
	Regarding claim 3, Gasser in view of Koeling discloses   
said bottom wall (Gasser: a surrounding step 15; C7:65-66) further comprises slot (Gasser: Hole; Fig. 11) and said tubular element (Koeling: Multi-hole Pipe 19’; Fig. 12 wherein 19’ is a pipe-shaped mechanical element) comprises tongue (Koeling: Tongue; Fig. 12) insertable in a corresponding slot (Koeling: the hole receiving “Multi-hole Pipe 19’; Fig. 12) in order to make said bayonet-type connection (Koeling: Penetration fitting; Fig. 12 wherein the right hatched wall penetrates into the vertical wall of Multi-hole Pipe 19’).

	Koeling discloses “said bottom wall comprises a slot and said tubular element comprises a tongue insertable in a corresponding slot in order to make said bayonet-type connection” as mapped above, but Gasser in view of Koeling is silent regarding
said bottom wall further comprises two slots and said tubular element comprises two tongues 

	However, Brandner discloses, in the technical endeavor to solve the problem of providing “a flange seal assembly and more particularly to a flange seal assembly utilized with multi-layered plastic (C1:5-7, Fig. 2 wherein the spec discloses the problem to provide “a seal placed at least between one edge of the filtering wall and the cup-shaped body”; P9:8-10

    PNG
    media_image4.png
    379
    485
    media_image4.png
    Greyscale
) ,

said bottom wall (a multi-layered wall 18 of the plastic fuel tank 12; C2:45-46, Fig. 2) further comprises two slots (two slots on the same diameter among the six “Slots”; Fig. 2) and said tubular element comprises two tongues (two tongues on the dame diameter among the six “Tongues”; Fig. 2) 

	The advantage of using Brandner’s multiple “Slots” and “Tongues” is to conventionally provide more guidance of connecting the mechanical elements and further stability of the assembled mechanical elements.
	Therefore, it would have been obvious to one having ordinary kill in the art at the time the invention was made to modify Gasser in view of Koeling with Brandner by replacing Gasser’s uniquely circular hole without any slots with Brandner’s multiple “Slots” and “Tongues” in order to conventionally 

	Regarding claim 4, Gasser in view of Koeling and Brandner discloses   
said slot (Brandner: two slots on the same diameter among the six “Slots”; Fig. 2) are arranged in diametrically opposite positions relative to a centre (Brandner:  the unique centroid of “32”; Fig. 2) of said bottom wall (Brandner: “18”; Fig. 2), wherein said two tongues (Brandner: two tongues on the dame diameter among the six “Tongues”; Fig. 2) are arranged in diametrically opposite positions relative to a central axis (Brandner:  the longitudinal body axis of the assembly of “38” and “36”; Fig. 2) of symmetry of said tubular element (Brandner: the assembly of “38” and “36”; Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US 5,715,741) in view of Koeling (US 7,832,328) as applied to claim 6 above, and further in view of Rahn (US 7,845,270).
	
	Regarding claim 8, Gasser in view of Koeling discloses   
said dispensing hole (Koeling: relatively large outflow openings 19; C5:22, Fig. 12) faces the tubular element (Koeling: Multi-hole Pipe 19’; Fig. 12; Fig. 12 wherein 19’ is a pipe-shaped mechanical element).

	Koeling discloses “said dispensing hole” and “the tubular element” as mapped above, but Gasser in view of Koeling is silent regarding
said dispensing hole faces the tubular element.

	However, Rahn discloses, in the same field for “Apparatus, system and method for retaining beverage brewing substance” (title, Fig. 2

    PNG
    media_image5.png
    459
    602
    media_image5.png
    Greyscale
),
said dispensing hole (a drain hole 50; C4:9, Fig. 2) faces the tubular element (a lower portion of the floor 70; C5:37-38, Fig. 2 having an outlet opening 74; C5:46, Fig. 2).

	The advantage of using Rahn’s shape of the drain hole 50 is to provide a variety of available flow channel shaped and reduce the resistance force of the liquid flow through the flow channel.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gasser in view of Koeling with Rahn by replacing Koeling’s channel shape of Multi-hole Pipe 19’ with Rahn’s shape of the drain hole 50 in order to provide a variety of available flow channel shaped and reduce the resistance force of the liquid flow through the flow channel.

Conclusion
Macci (US-7490542), Gasser (US-5913962), Schiettecatte (US-5150645), Roulin (US-8563058), Suggi (US-7836819), Corbier (US-4343232).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761